Citation Nr: 0413973	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  95-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an earlier effective date for Dependency and 
Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1966 to May 1969.  
He died in December 1990, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 1994 
which granted service connection for the cause of the 
veteran's death, and awarded DIC effective January 5, 1994 
(with payment effective February 1, 1994).  The veteran's 
widow appealed for an earlier effective date for DIC.  In 
October 1994, the RO granted an earlier effective date of 
September 28, 1993 for the award of DIC (with payment 
effective from October 1, 1993).  In February 1999, the case 
was remanded by the Board to the RO.  


FINDINGS OF FACT

1.  The veteran, who served in Vietnam, died in December 1990 
from Hodgkin's disease.  He had never filed a claim for 
service connection for Hodgkin's disease.

2.  The appellant's initial claim for DIC was received by the 
RO on January 5, 1994.  

3.  The RO thereafter found that service connection for the 
cause of the veteran's death was warranted, on the basis that 
Hodgkin's disease should be deemed service-connected as being 
related to Agent Orange exposure in Vietnam.  The RO has 
awarded DIC effective from September 28, 1993, with first 
payment pursuant to the award being effective from October 1, 
1993.




CONCLUSION OF LAW

The criteria for an award of DIC from a date earlier than 
September 28, 1993, with first payment pursuant to the award 
being effective from October 1, 1993, are not met.  38 
U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.114, 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's widow claims an earlier effective date for DIC.  
The file shows that by correspondence, the rating decision, 
and the statement of the case, the appellant has been 
informed of the evidence necessary to substantiate her claim, 
and of her and the VA's respective obligations to obtain 
evidence.  All relevant evidence is on file.  The notice and 
duty to assist provisions of the law have been met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Moreover, 
those notice and duty to assist provisions are inapplicable 
in the present case, since the law, not the evidence, governs 
the outcome of the claim.  See Mason v. Principi, 16 Vet.App. 
129 (2002).

The effective date of an award of DIC is the first day of the 
month in which the veteran's death occurred if a claim is 
received within one year after the date of death; otherwise, 
the effective date will be the date of VA receipt of the 
claim.  38 U.S.C.A. § 5110(a), (d); 38 C.F.R. § 3.400(c).  
However, the effective date of an award of DIC granted 
pursuant to a liberalizing law or VA administrative issue is 
the effective date of the liberalizing law or administrative 
issue, if the claim is received within one year after such 
date.  The effective date of such an award shall not be 
earlier than the effective date of the liberalizing law or 
administrative issue.  38 U.S.C.A. § 5110(g), 38 C.F.R. § 
3.114.  Payment of monetary benefits are to commence on the 
first of the month following the effective date of the award.  
38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The file shows the veteran had active service in the Army 
from July 1966 to May 1969, including service in Vietnam.  
During his life he did not claim service connection for 
Hodgkin's disease, and he did not have any established 
service-connected disabilities.  He died in December 1990 of 
Hodgkin's disease.  On January 5, 1994, the RO received his 
widow's initial claim for DIC based on service connection for 
the cause of his death.  

A July 1994 RO decision granted service connection for the 
cause of the veteran's death, finding that Hodgkin's disease 
should be deemed service-connected as being related to Agent 
Orange exposure in Vietnam, in accordance with legal 
authority on the subject.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  The finding of service connection for the 
cause of the veteran's death resulted in his widow being 
entitled to DIC.  See 38 U.S.C.A. §  1310.  The RO awarded 
DIC effective January 5, 1994, being the date of VA receipt 
of the DIC claim, and the RO made payment pursuant to the 
award effective February 1, 1994, being the beginning of the 
month following the effective date for the award.

The veteran's widow then appealed for an earlier effective 
date for DIC.  In October 1994, the RO granted an earlier 
effective date of September 28, 1993 for the award of DIC, 
being the effective date of liberalizing legal authority 
which added Hodgkin's disease to the list of diseases 
presumptively associated with Agent Orange exposure.  The RO 
made DIC payment pursuant to the award effective from October 
1, 1993, the start of the month following the effective date 
of the award.

The appellant contends that that she filed, or attempted to 
file, an earlier DIC claim.  However, the claims folder shows 
that the first claim ever received by the RO was on January 
5, 1994, and it is the date of actual VA receipt of the claim 
which controls the effective date for the award of DIC.  The 
appellant argues that the effective date of DIC should be at 
least as early as the month of the veteran's death.  Yet the 
initial January 5, 1994 DIC claim was filed more than a year 
after the veteran's December 1990 death, and the general 
effective date rules indicate that under such circumstances 
DIC is not to be awarded from a date prior to January 5, 1994 
when the claim was received.  The RO pushed the DIC effective 
date back to September 28, 1993 under the special rule for 
liberalizing law or VA administrative issue, but there is no 
basis for an even earlier effective date.  Under legal 
provisions on commencement of payment, DIC may not be paid 
from earlier than October 1, 1993, being the first of the 
month which follows the effective date of the award.

Under the facts and law, the Board can find no basis for an 
earlier effective date for DIC.  The law, not the evidence, 
governs the outcome of this case, and as a matter of law the 
claim for an earlier effective date for DIC must be denied.  
Sabonis v. Brown, 6 Vet.App. 426 (1994). 


ORDER

An earlier effective date for DIC is denied.  




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



